Title: 21st.
From: Adams, John Quincy
To: 


       I began upon the third book of the first part of the Institutes and read a few pages as usual. In the evening I again look’d into Gibbon, and made some progress in his second volume. I have also been reading for these two or three days past, the letters from a Chinese philosopher; which are a number of essays upon various subjects, wrought into a kind of a novel: they are entertaining, and exhibit no bad picture of english manners.
       The accounts from Boston this evening are disagreeable. The opposite parties in the convention grow warm, and irritable; Mr. Dana and Mr. Gerry it is said have come to an open and public rupture.
       Mr. B. Lincoln, the general’s son, and Dr. Adams, son to the president of the Senate, died last week.
       
      